Citation Nr: 1537387	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  01-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, that denied service connection for lumbar strain and degenerative disc disease of the lumbar spine as separate issues.

In July 2003, the Board remanded both claims for further development, and upon their return to the Board in January 2005 denied service connection for both.  In July 2005, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the decision on the basis of a Joint Motion for Remand.

The Board then again denied service connection for a low back strain and remanded the question of service connection for degenerative disc disease in a March 2006 decision.  The Veteran again appealed the denial to the Court, which in March 2006, on the basis of a Joint Motion for Remand, vacated the denial and remanded the matter to the Board.  The Board in turn remanded the issue in January 2008.

Both issues returned to the Board in January 2009; at that time the Board again denied service connection for the strain and degenerative disc disease of the lumbar spine as separate claims.  The Veteran appealed, and in July 2011, the Court again vacated and remanded the matters to the Board on the basis of a Joint Motion for Remand.  In March 2012, the Board remanded the issues for additional development.  In November 2014, the Board recharacterized the appeal to better reflect the Veteran's allegations, as set forth above, and remanded the case for further development of the record.  The case is now returned to the Board.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The Board most recently remanded this claim in November 2014 to obtain a VA examination and etiology opinion specifically addressing the questions of whether the Veteran's low back disorder clearly and unmistakably pre-existed service and, if so, whether a pre-existing low back disorder was clearly and unmistakably not aggravated by service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).

Pursuant to the Board's November 2014 remand instructions, a VA medical opinion dated in February 2015 was obtained.  While the VA examiner opined that the claimed low back disorder, which the examiner opined clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness, the VA examiner used the wrong legal standard (of reasonable doubt) in providing the opinion.  The VA examiner opined that it was less likely than not that the degenerative joint disease of the lumbosacral spine and diffuse idiopathic skeletal hyperostosis were related to active service.  The VA examiner continued to use the incorrect (the reasonable doubt at least as likely as not) legal standard, rather than the clear and unmistakable evidence of non-aggravation standard (whether a pre-existing low back disorder was clearly and unmistakably not aggravated by service); therefore, the Board finds the opinion rendered to be inadequate.  Thus, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the claimed low back disorder.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall arrange for the claims file to be reviewed by the VA examiner that prepared the February 2015 VA examination report for the purpose of preparing an addendum opinion(s) to assist in determining the etiology of the Veteran's current low back disability.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination.  The VA examiner is requested to address the following:

(a)  Did a low back disorder clearly and unmistakably pre-exist entrance into service in November 1967? 

(b)  If pre-existing, was the pre-existing disorder clearly and unmistakably not permanently worsened during (not aggravated by) active service from November 1967 to October 1969? 

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation. Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

(c)  If it is the examiner's opinion that any low back disorder did not pre-exist service OR that any pre-existing disorder was not worsened during service, is it as likely as not that any current back disability was incurred in or caused by active service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it must be undertaken prior to further claim adjudication.  If the appeal is returned to Board without compliance of the remand directives another remand will likely result.  See Stegall, 11 Vet. App. at 271.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.
Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




